                Case 5:17-cr-00506-BLF Document 26-1 Filed 12/04/18 Page 1 of 3


     LAWRENCE P. RAMIREZ (State Bar No. 141550)
1    NATALIE NABIZADA (State Bar No. 319798)
     LINDA KENY (State Bar No. 187013)
2    THE LITIGATION LAW GROUP
     111 North Market Street, Suite 1010
3    San Jose, CA 95113
     Telephone: 408 971-1119 Facsimile: 408 971-1129
4    Email: lpramirez@thellg.com
            natalien@thellg.com
5           lindakeny@thellg.com
6    Attorneys for Defendant
     Jose Sanchez Flores
7

8                                  UNITED STATES DISTRICT COURT
9                               NORTHERN DISTRICT OF CALIFORNIA

10
                                              SAN JOSE DIVISION

11
     UNITED STATES OF AMERICA,                                 Case No. 5:17-cr-00506-BLF
12
           Plaintiff,                                          DECLARATION OF LINDA KENY, ESQ.
13                                                             IN SUPPORT OF MOTION FOR TRIAL
     v.                                                        CONTINUANCE AND TO EXTEND
14                                                             PRETRIAL DEADLINES

15
     JOSE SANCHEZ FLORES,
                                                               Date: January 8, 2019
16                                                             Time: 9:00 a.m.
           Defendant.
                                                               Courtroom 3, 5th Floor
17                                                             280 South First Street
                                                               San Jose, CA 95113
18                                                             The Honorable Beth Labson Freeman
19

20

21
             I, LINDA KENY, declare:
22
           1.           I am an attorney duly licensed to practice before all Courts of the State of
23
     California. I am one of the attorneys of record for Defendant JOSE SANCHEZ FLORES
24
     (“Defendant”) and make this declaration in support of Defendant’s Motion to Continue Trial and
25
     Extend Pretrial Deadlines. I have personal knowledge of the matters set forth herein and would
     Keny Decl ISO Motion to Continue Trial and Extend Pretrial Deadlines
     CASE NO. 5:17-CR-00506-BLF 1
                                                           1
                Case 5:17-cr-00506-BLF Document 26-1 Filed 12/04/18 Page 2 of 3


     testify competently thereto if called as a witness.
1
           2.         I appeared before this Court on behalf of Defendant for a status conference held
2

3    on November 20, 2018. Prior to the status conference, my office had engaged in informal

4    discussions with government’s counsel and was under the impression that a trial date was not

5    available with the court until at least June of 2019. Accordingly, I consulted with lead trial counsel

6    for Defendant, my colleague Mr. Lawrence Ramirez, to confirm his availability for that
7    timeframe. Additionally, I also confirmed Defendant’s chief expert witness, CPA Edward De
8
     Jong, for his availability on or after June of 2019.
9
           3.         At the status conference held on November 20, 2018, I requested the court for a
10
     trial date in June or July of 2019. The court informed me that a specific trial date was not available
11
     until late in 2020 or even 2021. Wishing to avoid this significant delay, I agreed to accept a
12
     trailing trial date of April 22, 2018.
13
           4.         However, upon returning to my office and consulting with Mr. Ramirez
14
     (Defendant’s lead trial counsel) and Mr. Edward De Jong of Branton, De Jong & Associates
15

16   (Defendant’s chief expert witness), I learned that neither was available during the timeframe of

17   the April 22nd scheduled trial date (Mr. Ramirez has a longstanding previous commitment and

18   Mr. De Jong’s work commitments due to tax season could not be changed). I had not previously

19   ascertained their availability for the April timeframe as I was under the impression that such an
20   early trial date was not possible.
21
           5.         Mr. De Jong has performed substantial analysis of and review of the issues
22
     involved in this matter and his testimony is essential to establish Defendant’s defense at trial.
23
     Additionally, as lead trial counsel, Mr. Ramirez’s presence at trial is also necessary to render
24
     effective assistance of counsel.
25
           6.         I attempted to obtain a stipulation from the government to continue the trial date.
     Keny Decl ISO Motion to Continue Trial and Extend Pretrial Deadlines
     CASE NO. 5:17-CR-00506-BLF 2
                                                           2
                Case 5:17-cr-00506-BLF Document 26-1 Filed 12/04/18 Page 3 of 3


     AUSA Pitman advised me that he is not averse to changing the trial date as April is a bad time
1
     for a tax trial but that I should file this motion to determine the court’s availability. Additionally,
2

3    he also indicated that he would prefer a trial date earlier than that requested in this motion.

4    Accordingly, as I was unable to obtain a stipulation, I am filing this motion to request the court’s

5    assistance to render Defendant with the opportunity to present his best defense

6          7.         My office has not previously asked for any continuance in this matter and I am not
7    bringing this Motion to harass or burden the court but in the interests of effective representation
8
     of my client.
9
             I declare, under penalty of perjury that the foregoing is true and correct.
10
             Executed this 4th day of December 2018 in San Jose, California.
11

12
                                                                s/s Linda Keny
13                                                              Linda Keny
                                                                Declarant
14

15

16

17

18

19

20

21

22

23

24

25



     Keny Decl ISO Motion to Continue Trial and Extend Pretrial Deadlines
     CASE NO. 5:17-CR-00506-BLF 3
                                                           3
